UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-58504-05 Bear Stearns Depositor Inc., on behalf of: Trust Certificates (TRUCs), Series 2002-1 Trust (Exact name of registrant as specified in its charter) New York 13-4164633 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) c/o U.S. Bank Trust National Association 100 Wall Street, Suite 1600 New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(212)-623-0069 Securities registered pursuant to Section 12(b) of the Act: Title of Class Name ofRegistered Exchange Trust Certificates (TRUCs), Series 2002-1, Class A-1 New YorkStock Exchange (“NYSE”) Securities registered pursuant to Section 12(g) of the Act:None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ¨ Yesý No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. ¨ Yesý No Indicate by check mark whether the registrant: (1) Has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to file requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer ýSmaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yesý No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: NOT APPLICABLE. The Registrant has no voting stock or class of common stock outstanding as of the date of this report. DOCUMENTS INCORPORATED BY REFERENCE The following documents are incorporated by reference into Part IV of this Annual Report: The distribution reports to security holders filed on Form 8-K during the fiscal year, in lieu of reports on Form 10-Q, which include the reports filed on Form 8-K listed in Item 15(a) hereto. Introductory Note The registrant is the depositor under the trust agreement for the TRUCs Certificates referenced above which are listed on the New York Stock Exchange.The certificates represent interests only in the Trust Certificates (TRUCs), Series 2002-1 Trust and do not represent obligations of or interests in the depositor. The Underlying Securities for the trust are $32,130,000 principal amount of Ford Motor Company 7.70% Debentures due 2097. Pursuant to staff administrative positions established in Corporate Asset Backed Corporation (available August 9, 1995), registrant is not required to respond to various items of Form 10-K. Such items are designated herein as “Not 2 Applicable.”Distribution reports detailing receipts and distributions by the trust are filed after each distribution date on Form 8-K in lieu of reports on Form 10-Q. Ford Motor Company (the “Underlying Securities Issuer”) is subject to the information reporting requirements of the Securities Exchange Act of 1934 (the “Exchange Act”). For information on the Underlying Securities Issuer, refer to the current and periodic reports required to be filed pursuant to the Exchange Act by the Underlying Securities Issuer under its Exchange Act file number, 1-3950. The Securities and Exchange Commission (the “Commission”) maintains a site on the World Wide Web at “http://www.sec.gov” at which users can view and download copies of reports, proxy and information statements and other information filed electronically through the Electronic Data Gathering, Analysis and Retrieval (EDGAR)system. Periodic and current reports and other information required to be filed pursuant to the Exchange Act by the Underlying Securities Issuer may be accessed on this site. Neither Bear Stearns Depositor Inc. nor the Trustee has participated in the preparation of such reporting documents, or made any due diligence investigation with respect to the information provided therein. Neither Bear Stearns Depositor Inc. nor the Trustee has verified the accuracy or completeness of such documents or reports. There can be no assurance that events affecting the Underlying Securities Issuer or the Underlying Securities have not occurred or have not yet been publicly disclosed which would affect the accuracy or completeness of the publicly available documents described above. 3 PART I Item 1. Business. Not Applicable Item 1A. Risk Factors. Not Applicable Item 1B. Unresolved Staff Comments. None Item 2.Properties. Not Applicable Item 3.Legal Proceedings. None Item 4.[Removed and Reserved.] Not Applicable PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. The Trust Certificates (TRUCs), Series 2002-1, Class A-1 certificates are represented by one or more physical certificates registered in the name of “Cede & Co.”, the nominee of The Depository Trust Company. The certificates are listed on the New York Stock Exchange. Item 6.Selected Financial Data. Not Applicable Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Not Applicable Item 7A. Quantitative and Qualitative Disclosures About Market Risk. Not Applicable Item 8.Financial Statements and Supplementary Data. Not Applicable Item 9.Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. None Item 9A.Controls and Procedures. Not Applicable Item 9B. Other Infornation. None PART III Item 10.Directors, Executive Officers and Corporate Governance. Not Applicable Item 11.Executive Compensation. Not Applicable Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. None Item 13.Certain Relationships and Related Transactions, and Director Independence. None Item 14.Principal Accounting Fees and Services. None PART IV Item 15.Exhibits, Financial Statement Schedules. (a) The following documents have been filed as part of this report. 1. Trustee’s Distribution Statements documented on Form 8-K regarding the distributions from the Trust Certificates (TRUCs), Series 2002-1 Trust to the certificateholders for the period from January 1, 2010through and including December 31, 2010 have been filed with the Securities and Exchange Commission and are hereby incorporated by reference.Filing dates are listed below: Date of Report Event Date Filed May 17, 2010 Distribution Date May 26, 2010 November 15, 2010 Distribution Date November 30, 2010 2. None. 3. Exhibits: 31.1 -Rule 13a-14(a)/15d-14(a) (Section 302 Certification). 99.1 - Annual Compliance Report by Trustee. 99.2 - Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on May 26, 2010, as further described in Item 15(a)(i) above, is incorporated herein by reference. 99.3 - Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on November 30, 2010, as further described in Item 15(a)(i) above, is incorporated herein byreference. (b)See Item 15 (a) above. (c)Not Applicable. 5 SIGNATURE Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Bear Stearns Depositor Inc., acting on behalf of Trust Certificates (TRUCs), Series 2002-1 Trust By: /s/ Anthony J. Horan Name:Anthony J. Horan Title: Chief Executive Officer/President Date: March 30, 2011 6 EXHIBIT INDEX Reference Number per Item601 of RegulationSK Description of Exhibits Exhibit Number in this Form10-K Rule 13a-14(a)/15d-14(a) (Section 302 Certification) Annual Compliance Report by Trustee. Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on May 26, 2010, as further described in Item 15(a)(1) above, is incorporated herein by reference. Registrant’s Current Report on Form 8-K filed with the Securities and Exchange Commission on November 30, 2010, as further described in Item 15(a)(1) above, is incorporated herein by reference. 7
